UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 15, 2010 HSW International, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33720 33-1135689 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer ID Number) 3280 Peachtree Road, Suite 600, Atlanta, GA 30305 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (404) 364-5823 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On April 15, 2010, HSW International, Inc. issued a press release regarding HSW International’s financial results for its year ended December 31, 2009.A copy of HSW International’s press release is attached hereto as Exhibit 99.1. The information furnished under Item2.02 of this Current Report on Form 8-K, including Exhibit 99.1 hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Exhibit 99.1 Press release dated April 15, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HSW International, Inc. Date: April 15, 2010 By: /s/Bradley T. Zimmer Name: Bradley T. Zimmer Title: Executive Vice President and General Counsel
